Title: To George Washington from Charles Asgill, 30 May 1782
From: Asgill, Charles
To: Washington, George


                        
                            Sir,
                            Philadelphia May 30th 1782.
                        
                        As I concieve myself under the Protection of a Treaty in which the Honor & Faith of Nations are the
                            Pledges, I have nothing to apprehend but from Hasty Resolves—I must therefore trouble your Excellency with those reasons
                            that induce me to wish any final determination may be deferred untill Sr Guy Carleton can be thoroughly informed of the
                            circumstances of my Confinement—From the Orders your Excellency sent to Genl Hasen it appears that a Brittish Officer
                                being an unconditional Prisoner with the Rank of Captain or Lieutenant, was to be delivered up,
                            that he might be retaliated with for the Death of Captain Huddy, that if no Officer under that Description could be found,
                            this Order then extended to the Captains (Brittish) of Ld Cornwallis’ Capitulated Army—in consequence Lots were drawn for
                            those Captains that were present of that Army & the decision fell upon me—Perfectly innocent of
                            Captain Huddy’s Death, & even to this moment uninformed of the circumstances & ever having acted
                            consistently with the Tenor of my Parole I am certain in Justice his Death can never effect me, nor do I know why my Life
                            should be an Atonement for the Misdemeanours of Others—I claim protection under the 4th Article of the Capitulation
                            & from your Excellencys known Character I have every Right & Reason to expect it.
                        The same motives that prevailed with your Excellency to require an Officer who was not under the Sanction of
                            a treaty of Faith, will I hope once more induce you to enquire if there are no such Officers at
                            this time of that Denomination unconditional Prisoners.
                        I shall at present trouble you with no further representations, what other Arguments I may have to urge in my
                            favor are such self Evident Truths as require no Elucidation—To your Excellency I again make my Appeal for Justice
                            & repeat my request that no sudden or hasty proceedings may be held against me. I have the Honor to be, your
                            Excellencys Most Obedt Humbe Servant
                        
                            Charles Asgill
                            Lieutt 1st Regt Foot Guards

                        
                    